Title: To Thomas Jefferson from William Firby, 17 August 1802
From: Firby, William
To: Jefferson, Thomas


          
            Sir/
            Brookhaven, Suffolk County,Long-Island. Augt. 17th 1802
          
          Encouraged by that Philanthropy of disposition for which you are so eminently distinguished among the human race, I presume to lay before you a few particulars, which, tho’ they only relate to myself in the first place, yet you may possibly think not beneath your serious attention, as the object to which they are finally and ultimately directed, is the relieving the Miseries and Distresses of a considerable part of our fellow-creatures. Sir, not to be too tedious, I am an English Republican, from Yorkshire, whom the Despotic disposition of Mr. Pitts administration in the year 1797, inspired with a resolution to seek for Liberty in America: the greatest part of the time since my arrival here, I have acted in the Capacity of Schoolmaster, tho’ bred a Farmer and Mechanic; and having for many years past been inclined to the study of Physic in my leisure hours, I have at length happily discovered a remedy for every kind of Scorbutic disorders, let the degree of Inveteracy be ever so great, and the time of its continuance have been ever so long. That you may not think I am wilfully violating the Truth in saying thus much, I will give you a brief detail of some cases which I have had in hand since I came into America, with the times of their being undertaken, in which my Endeavours have been blest with the happiest success.
          Case 1st. January, 1799. Christn. Dunn of Throgs Neck, West Chester, a Yorkshire man, Neighbour to me, a scorbutic disorder in his face, so inveterate that his face was nearly all in one incrusted scab cured in 5 or 6 Weeks. Case 2d. April, 1799. James Dunn Junr. brother to the above, a scorbutic Ulcer on his Leg, brought from England 7 or 8 years before, incurable by the faculty there; cured in one Month.
          Case 3d. May 17th. 1800. William Baker of Patchogue, Brookhaven Township, Suffolk County, Long-Island, a Scorbutic Ulcer on his Leg, 4 Inches long by 3½ broad, deep, malignant and fetid; discharged incurable from the Faculty at New York 18 or 19 years before, and given up by many of the Faculty upon L. Island since; cured in about 12 Months. Case 4th December 21st. 1801, Samuel Green Son of the Revd Zachariah Green; Minister of the Presbyterian Church in Sataucket, Suffolk County, aged 11 or 12 years, the most inveterate scorbutic Case I ever saw: fully of running ulcers from the crown of his head to the soles of his feet, of 4 or 5 years continuance; [. . .] Lazarus; given up by the Drs Comstock and Punderson; not expected by his parents to live many days, yet perfectly cured in 10 or 11 weeks, and had the Meazles in the mean time. Case 5th March 19th. 1802, Samuel Satterley of Satauket, an inflamatory scorbutic humor in his face, now well. Case 6th. March 31st. 1802, Henry Newton of Middle Island, a scorbutic ulcerated Leg of 8 or 9 years standing, cured in 3 Months. Case 7th May 14th. 1802. Isaac Newton, Middle Island, brother to the above, a scorbutic ulcerated Leg, having 12 or 14 Ulcers thereon, of 9 or 10 years standing, now well.
          These Sir are the Cases I have had in hand, and which are well known to every person in the respective neighbourhoods where they occurred.
          Now Sir, not having studied, and been instructed in the College at Edinburgh under the great Cullen, nor had a Licence therefrom, I am sensible that in all this business I have acted without any legal power or Commission, and possibly thereby incurred the displeasure of the laws of America; in which case, on being notified thereof, I am willing to stay my hand or, if you Sir, and the Government at the head of which you have the honor to preside, think fit to grant me a Licence to continue the exercise of my abilities for the benefit of the afflicted, I am ready to accept it with thankfulness, as it will not only gratify my own feelings, but likewise the ardent wishes of those to whom I have had the happiness of administring relief; and as this dreadful Malady the Scurvy, is a Disease which has hitherto generally baffled the skill of the most eminent Physicians in every Country, should it be thought likely to be of more extensive advantage to the Community at large, I am willing to make a full and perfect discovery of the remedy, upon receiving a pecuniary Compensation adequate to the [. . .] of such Discovery. If Sir you have any doubts whether I am a shamless Impostor, you may be perfectly satisfied of the truth of what I have here advanced, by applying to the Revd Mr Green, or to either of the Judges Strong and Woodhull in Satauket, two Characters with whom I presume you are acquainted. If you think my proposals deserving your serious Consideration, I shall think myself honoured by receiving your Commands, and giving you any further Communication on the subject that you may wish for. Please Sir to direct to me, to the care of Major Jonas Hawkins, Stony-Brook, Satauket Long-Island.
          I am Sir, with the most profound respect, Your most Obedient Humble Servant
          
            William Firby
          
        